DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   This is in response to amendment filed on 12/14/2021 in which claims 1-24 are now pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of (10,395,553) teaches a method having training the at least one machine-learning network to communicate over a multi-user MIMO communication channel utilized by multiple users, and where the transmitter includes one or more encoder machine-learning networks, and the receiver includes one or more decoder machine-learning networks, where using the transmitter to process the first information and generate the plurality of first RF signals includes. However the prior arts of record, alone or in combination fail to teach or render obvious the following recited features: estimating, using the reconstructed information, channel state information (CSI) corresponding to the MIMO communication channel, the CSI indicating at least one of a state of the MIMO communication channel, spatial information corresponding to the multiple receive antennas, or scheduling information corresponding to multiple users of the MIMO communication channel; and processing, using the estimated CSI, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180152324-A1 OR US-20160277963-A1 OR US-20110103493-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633